Citation Nr: 0009797	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  99-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing disorder, to include tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
following a February 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the veteran had 
not submitted sufficient new and material evidence to reopen 
a claim for a hearing disorder. 


FINDINGS OF FACT

1.  A June 1954 rating decision denied service connection for 
a hearing disorder and that decision became final when the 
veteran did not timely file an appeal from the decision after 
receiving notification in June 1954.

2.  The veteran has submitted significant evidence since the 
June 1954 rating decision that must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a hearing disorder.

3.  The veteran currently has a hearing disorder.

4.  There is evidence that the veteran incurred a hearing 
disorder in service.

5.  There is evidence of a nexus between the veteran's 
current hearing disorder and an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The evidence received by VA since the June 1954 rating 
decision is new and material with regard to the veteran's 
claim for service connection for a hearing disorder, and that 
claim is reopened.  38 U.S.C.A. § 1110, 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 20.302(a) 
(1999).

2.  The claim of entitlement to service connection for a 
hearing disorder, to include tinnitus, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1954, the veteran initially filed a claim for 
service connection for a hearing disorder, which was denied 
by the RO in a June 1954 rating decision.  On June 16, 1954, 
proper notice of that decision was sent to the veteran.  He 
did not file a notice of disagreement (NOD) within the one 
year time limit set forth in 38 C.F.R. § 20.302(a) and, 
therefore, the June 1954 rating decision denying his claim 
for service connection for a hearing disorder became final.  
38 C.F.R. § 20.302(a) (1999);   38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well-
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well-grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In order to determine whether the evidence submitted by the 
claimant is new and material, the Board must first assess the 
RO's reasoning in its initial denial of the veteran's claim 
for service connection for a hearing disorder.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

In the June 1954 rating decision, the RO denied the veteran's 
claim because it found that "defective hearing is not shown 
by the evidence of record.  Induction and discharge 
examinations were normal for all conditions and hearing did 
not appear to be impaired."  

The proposed new and material evidence consists of the 
following:  (1) a December 1998 statement from the veteran 
describing the noise trauma to which he was exposed during 
basic training, artillery survey training and while fighting 
in Korea; and (2) a December 1998 letter written by Dr. 
Caldwell, wherein he states:

This is in response to your inquiry 
regarding a patient I have seen, [the 
veteran].  [The veteran] has suffered a 
high-frequency, sensorineural hearing 
loss of a severe nature and has speech 
discrimination scores that are also 
markedly decreased.  I do indeed feel 
that it is possible and also very 
probable that [the veteran's] current 
conditions with regard to his ears could 
well be related to his duty of assignment 
while in Korea.  Certainly, it could also 
be related to his basic training in 
preparation for Korea.  

The Board finds Dr. Caldwell's letter sufficiently new and 
material to reopen the veteran's claim for service connection 
for a hearing disorder.  Whereas in the earlier adjudication 
of this case there was no evidence of a current disability, 
Dr. Caldwell explains that the veteran presently incurs a 
high-frequency, sensorineural hearing loss of a severe nature 
and has decreased speech discrimination abilities.  
Accordingly, the Board reopens the claim for service 
connection for a hearing disorder on the basis that the 
veteran has submitted new and material evidence. 38 U.S.C.A. 
§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(d), 20.302(a) (1999).
  
Under the Elkins prescription, once the Board reopens a claim 
on the basis of new and material evidence, it must 
contemporaneously assess the well-groundedness of the claim.  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  
In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Further, when the diagnosis of a disease is initially noted 
postservice, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in-service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1999).

With regard to the first Caluza element of a well-grounded 
claim, Dr. Caldwell's December 1998 letter sufficiently 
proves that the veteran sustains a current hearing 
disability.  Dr. Caldwell's letter also satisfies the third 
Caluza element - a nexus between a current disability and an 
in-service disease or injury - because he specifically opines 
that the veterans' present hearing disorders are due to his 
exposure to noise trauma while serving on active duty.  

While the veteran's claim was originally denied in June 1954 
because it was not then shown that he incurred a hearing 
disability, the Board finds that sufficient evidence of an 
in-service disease or injury presently exists under the 
principles of Savage and 38 C.F.R. § 3.303(d).  The veteran's 
December 1998 statement and his testimony before the Board at 
a February 2000 videoconference hearing credibly set forth 
his exposure to severe acoustic trauma while preparing for 
service and serving in Korea.  He further testified that his 
postservice employment experience was devoid of any excessive 
noise trauma.  A November 1952 entry in his service medical 
records indicates that he complained of buzzing and ringing 
in his ears.  While a May 1954 VA audiometric examination 
report shows normal air conduction and speech discrimination 
results, it does indicate tinnitus was present bilaterally.  
The Board notes that the veteran filed his claim for service 
connection for a hearing disorder soon after his separation 
from service.  Any actual hearing impairment may not have 
manifested until after that time.  This possibility is 
supported by Dr. Caldwell's letter and the spirit of Savage 
and 38 C.F.R. § 3.303(d).  Further, given the veteran's May 
1954 diagnosis of tinnitus and his present complaints of 
constant ringing in his ears, the Board finds that further 
adjudication of this claim should address tinnitus as well as 
any hearing disability.  For these reasons, the veteran's 
claim of entitlement to service connection for a hearing 
disorder, to include tinnitus, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a hearing 
disorder, to include tinnitus.

The claim of entitlement to service connection for a hearing 
disorder, to include tinnitus, is well grounded.  


REMAND

Because the claim of entitlement to service connection for a 
hearing disorder, to include tinnitus, is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Accordingly, this claim is REMANDED to the RO for the 
following development:



1.  The RO should afford the veteran a VA 
audiometric examination, to include an 
assessment of the presence of tinnitus.  
The examiner should be asked to give his 
opinion as to the likely cause of any 
hearing loss. 

2.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

3.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether  service connection 
for a hearing disorder, to include 
tinnitus, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto. The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The case should then be 
returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



